Citation Nr: 0729259	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 
1999 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

Procedural history

In a July 2004 rating decision, service connection was 
granted for bilateral hearing loss effective July 28, 1999.  
The veteran perfected an appeal as the effective date of the 
grant of service connection for bilateral hearing loss.

In a January 2005 rating decision, TDIU was denied.  The 
veteran perfected an appeal as to that denial.

In a January 2006 rating decision, service connection for 
vertigo was denied on a direct basis and as secondary to the 
service-connected bilateral hearing loss.  The veteran 
perfected an appeal as to that denial.

In July 2007, the veteran testified via a translator at a 
hearing held in Washington, DC before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's claims file.

Remanded issues

The issues of service connection for vertigo and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issue not on appeal

At the July 2007 hearing, the veteran raised the issue of an 
increased rating for his service-connected  bilateral hearing 
loss.  See the hearing transcript, page 3.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On May 1, 1995, the veteran filed a claim for service 
connection for bilateral hearing loss.

2.  In an April 1996 RO rating decision, service connection 
was denied for hearing loss.

3.  In June 1996, the veteran filed a timely Notice of 
Disagreement as the denial of service connection for hearing 
loss.

4.  The veteran did not subsequently withdraw his claim of 
entitlement to service connection for hearing loss.  

5.  In a July 2004 rating decision, service connection was 
granted for bilateral hearing loss effective July 28, 1999.




CONCLUSION OF LAW

The criteria for an assignment of an effective date of May 1, 
1995 for the grant of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 19.26, 20.201, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than July 28, 
1999 for the grant of service connection for bilateral 
hearing loss.

The veteran is seeking an earlier effective date than the 
currently assigned July 28, 1999 for the grant of service 
connection for bilateral hearing loss.  The remaining issues 
on appeal, entitlement to service connection for vertigo and 
TDIU, are being remanded for further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims (the 
Court) held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
generally Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  
No additional development could alter the evidentiary posture 
of this case. In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

In any event, the veteran in fact received full VCAA notice 
via letters from the RO dated in March and August 2006.  He 
was informed of his responsibilities, and those of VA, with 
respect to his claim.  The letter advised the veteran what 
evidence is considered in assigning an effective date and 
that he may submit any relevant evidence.  This complies with 
the "give us everything you've got" requirements of 38 C.F.R. 
§ 3.159(b). 

Under such circumstances, no additional notice is necessary.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative who has presented argument on his behalf.  In 
July 2007, the veteran testified via a translator at a 
hearing held in Washington, DC before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Commencement and perfection of appeal 

Appellate review is initiated by the filing of a Notice of 
Disagreement (NOD) and completed by the filing of a 
substantive appeal after a Statement of the Case (SOC) has 
been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201 (2006).  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement; no special wording is required.  While no 
special wording is required, the Notice of Disagreement must 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  See 38 C.F.R. § 
20.201 (2006); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).

When a Notice of Disagreement is received following a 
multiple-issue determination and it is not clear which issue, 
or issues, the claimant desires to appeal, clarification 
sufficient to identify the issue, or issues, being appealed 
should be requested from the claimant or his or her 
representative.  38 C.F.R. § 19.26 (2006).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a) (2006).

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  
38 C.F.R. § 20.204 (2006).  

The law regarding withdrawals of appeals was amended in 2003.  
See 68 Fed. Reg. 13,236 (Mar. 19, 2003).  Under the previous 
regulation, a NOD may be withdrawn in writing before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204(a) (1995).  
Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a NOD or a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  The agency of original jurisdiction may 
not withdraw a NOD or a substantive appeal after filing of 
either or both.  38 C.F.R. § 20.204(c) (1995).

Factual background

The Board believes that a brief factual background will 
assist in an understanding of its analysis of this claim.

On May 1, 1995, the veteran filed a claim for service 
connection for bilateral hearing loss.  In an April 1996 
rating decision, service connection was denied for hearing 
loss, among other issues.  In June 1996, the veteran filed a 
timely Notice of Disagreement (NOD) as the April 1996 rating 
decision.  

The June 1996 NOD, which has been translated from Spanish to 
English, reflects that the veteran intended to appeal the 
April 1996 rating decision.  The veteran did not specify 
which issue or issues he was appealing.  Although the April 
1996 rating decision involved multiple issues, the RO did not 
seek clarification regarding the veteran's NOD as to which 
issue or issues he was appealing.  Instead, the RO on May 9, 
1997 determined that the veteran did not file a valid NOD.  

On July 28, 1999, the RO received another claim for service 
connection for bilateral hearing loss.  That claim was 
denied, and the veteran perfected an appeal of that denial.  
In a July 2004 rating decision, service connection was 
granted for bilateral hearing loss, effective July 28, 1999.

Analysis

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the June 
1996 NOD was a valid NOD as to the denial of service 
connection for hearing loss in the April 1996 rating 
decision.  Because the veteran filed a NOD, the April 1996 RO 
rating decision which denied the claim did not become final.  
The claim of entitlement to service connection for hearing 
loss was continually prosecuted by the veteran since May 1, 
1995.   Therefore, the effective date for the grant of 
service connection for bilateral hearing loss is May 1, 1995.

The crucial question here concerns the validity of the June 
1996 NOD.  The RO found that there was in fact no valid NOD 
filed in June 1996; therefore its April 1996 rating decision 
which denied service connection for hearing loss was final 
and the effective date of service connection was July 28, 
1999, when the veteran filed another claim for service 
connection.

The Board disagrees.  Because the veteran did not specify 
which issue or issues he was appealing in the June 1996 NOD, 
the RO should have sought clarification pursuant to 38 C.F.R. 
§ 19.26.  The RO did not do so.  Instead, the RO waited 
almost an entire year to determine that the NOD was not 
valid, thus depriving the veteran of the opportunity to 
clarify his intentions and timely file a NOD.  

The veteran never withdrew his claim of entitlement to 
service connection for hearing loss.  Because the veteran 
filed his claim on May 1, 1995 and continuously pursued the 
claim thereafter, the date of receipt of his claim, May 1, 
1995, is the effective date of the grant of service 
connection for bilateral hearing loss.

The final matter is whether the veteran is entitled to an 
effective date prior to May 1, 1995.  The Board has carefully 
reviewed the record and can identify no prior claim, formal 
or informal, of entitlement to service connection for hearing 
loss.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The veteran 
himself has identified no such communication or document.
 
The veteran left military service in July 1957.  He did not 
file his initial claim for service connection for hearing 
loss almost 38 years later, in May 1995.  Therefore, he is 
not entitled to an effective date for the grant of service 
connection as of the day after he was separated from service 
under 38 C.F.R. § 3.400(b).

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of May 1, 1995 may be 
assigned for service connection for bilateral hearing loss.  
To that extent, the appeal is allowed.


ORDER

An earlier effective date of May 1, 1995 is assigned for the 
grant of service connection for bilateral hearing loss.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary development.



2.  Entitlement to service connection for vertigo, to include 
as secondary to the service-connected bilateral hearing loss.

Reasons for remand

Treatment records

At the July 2007 hearing, the veteran testified that he 
receives treatment from a 
Dr. T. in Salinas, Puerto Rico for his vertigo and a Dr. M. 
in Ponce, Puerto Rico for his hearing loss.  He also 
indicated that he receives treatment from the VA medical 
center in San Juan, Puerto Rico.  These treatment records 
should be obtained.

VA medical examination and opinion

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In light of diagnoses of dizziness and "so-called vertigo" 
on VA examinations, Hickson element (1) has arguably been 
met.  The diagnoses are manifestly uncertain, however.  The 
veteran served as a light weapons infantryman.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has therefore been shown sufficient to 
satisfy Hickson element (2).  The Court has held that, in 
situations in which there is competent evidence of a current 
disability and evidence indicating an association between the 
claimant's disability and his active service, under 
38 U.S.C.A. § 5103A VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the Board believes that a medical examination to 
determine the nature and etiology of the claimed vertigo is 
necessary.

3.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the claim of service connection for vertigo.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.   VBA should obtain all records from 
Dr. T. in Salinas, Puerto Rico and from 
Dr. M. in Ponce, Puerto Rico.  
Any treatment records so obtained should 
be associated with the veteran's claims 
file.

2.  VBA should contact the veteran and 
ask him to provide the dates of treatment 
at the VA medical center in San Juan, 
Puerto Rico for his vertigo and/or 
hearing loss.  Any identified treatment 
records should be obtained and associated 
with the veteran's claims file.

3.  VBA should schedule the veteran for 
an examination to determine the nature 
and etiology of the claimed vertigo.  The 
examiner should determine whether the 
veteran has vertigo, a balance disorder, 
or some related disability.  If such is 
diagnosed, the examiner should provide an 
opinion as to whether is as least as 
likely as not that such is related to the 
veteran's military service.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


